DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 15 and 17-24 are currently pending in U.S. Patent Application No. 16/641,359 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation in part, “the non-transitory computer-readable instructions”.  There is insufficient antecedent basis for this limitation in the claim.  That instance of the language ‘non-transitorily’ modifies the ‘storing’ performed by that ‘a storage medium’, and not necessarily the instructions themselves.  Applicant may consider (1) amending the claim such that the medium itself is non-transitory, as has become a common means for ensuring claimed ‘medium’ meet statutory requirements under 35 USC 101 and eliminating the ‘non-transitory’ language in question above, (2) simply eliminating the language in question above with no other changes to the claim required (Examiner understands the claim to be statutory as the medium non-transitorily does the storing), or (3) alternatively amending that language establishing basis for instructions generally to be further limited to ‘non-transitory computer-readable instructions’ in a manner that may be specifically referenced with corresponding antecedent basis constraints satisfied.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


1.	Claims 1-5, 7, 11, 15, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2018/0066945) in view of Zweigle et al. (US 2019/0304150).

As to claim 1, Meier teaches/suggests a positioning method, comprising:
obtaining a current image information, and extracting a visual feature in the current image information (Fig. 1C 1020, Fig. 1D 106 ‘current image’, [0041] “Feature detection refers to a process of detecting image regions, each of which represents an image feature. Feature description is the transformation of the detected image region into a typically more dense representation (e.g. Scale-Invariant Feature Transform (SIFT) or Speeded Up Robust Feature (SURF) that is robust or invariant to certain types of variations (e.g. (non-uniform) lighting, rotation and occlusion)”, [0077] “With reference to FIG. 1D, process position 106 provides a current image of the real environment captured by a camera or sensor at a first position. The camera may be one of the same cameras discussed above in the construction of the environment map. Alternatively, the camera may be a different camera”);
matching the visual feature in the current image information with a key frame (reference image – see Fig. 1D, [0003] “global tracking, such as key-frame tracking, matches image features of a current image with a reference image feature for online tracking”, [0045], [0050], [0056], [0078] “current image features may be extracted in the current image and matched to the reference image features extracted in the plurality of reference images”) in an offline map database (Fig. 1C 1021, [0003] “The reference image features may be obtained from a pre-constructed 3D model of the real environment (i.e. a cloud of 3D points of reference features) that is built offline”) and determining a candidate key frame similar to the visual feature in the current image information (Fig. 1C 1022, Fig 1D 108, [0080-0081] reduction of candidate reference images based on initial pose determination and/or matching of environment property value(s), [0093], etc.), wherein the offline map database is generated based on a global grid map and a visual map (Fig. 1B, wherein the environment property map is based on that data of both 1010 and 1011, environment measurements and images, [0006] “By including both sensor-retrievable and image information in the localization and tracking process, the various embodiments disclosed herein may achieve superior results in locating an item in a real environment”, [0007] “the sensor-derived pose information may be used to significantly limit the database of image information that requires analysis during the machine vision portion of the process”); and
determining a pose corresponding to the candidate key frame, and converting the pose to coordinate values (Fig. 1A 1002, Fig. 1C 1023, [0034] “at process portion 1023 a refined position is determined for the user camera/sensor”, Fig. 1D 109-110, [0040] “Furthermore, depending upon the embodiment, the determined pose may include a three-dimensional position and orientation or any part of such data”, [0066], etc.).
While Meier discloses that environment property map comprising the data of 1010 corresponding to a global grid map, Meier fails to explicitly disclose the terminology ‘grid map’.
Zweigle evidences the obvious nature of a map database generated based on a global grid map and a visual map ([0001] “optically scans an environment, such as a building, and in particular to a portable system that generates two-dimensional (2D) floorplans of the scanned environment and that uses a vision based sensor to facilitate automatic room segmentation for 2D floorplan annotation”, [0008] “apply image recognition to the first image to identify and label an object in the first image, the label one of a door and a window; update the 2D map based at least in part on the label of the object in the first image; add the object to the 2D map as a geometric element at the location”, [0041] “The 2D map can be represented internally as a grid map that includes a 2D arranged collection of cells, representing an area of the environment. The grid map stores, for every cell, a probability indicating whether the cell area is occupied or not”, [0043] “the 2D maps may be generated by data acquired by three-dimensional (3D) coordinate measurement devices, such as but not limited to a laser scanner, a laser tracker, a laser line probe, an image scanner or a triangulation scanner for example”, [0074] “Using the calibrated pair of devices, the system 30 facilitates the operator to interact with fused data generated from the data captured by each device, the 2D scanner 50 and the image capture device 105, independently. For example, the system can provide interactivity to the operator via the display 103 to facilitate the operator to interact with the point clouds captured by the 2D scanner 50 via a live stream of the visual capture from the image capture device 105. In one or more examples, the interactivity includes the operator augmenting the 2D map, for example with notes, images, and the like”, laser range finder 31 in further view of [0087], Fig. 23).  Zweigle as well as Meier suggest the manner in which such a map database based on a sensor fusion enables the construction/generation of a robust mapping less prone to potential deficiencies associated with any single data capture modality alone.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Meier such that the environmental property maps generated therein is/are based at least on a global grid map and a visual map as taught/suggested by Meier and Zweigle, the motivation as similarly taught/suggested therein and identified above that such a map database may enable more accurate subsequent localization and/or matching determinations as said map database is less prone to deficiencies associated with a construction basis limited to a single data capture modality alone.

claim 2, Meier in view of Zweigle teaches/suggests the method of claim 1.
Meier further teaches/suggests the method wherein the positioning method is used in an indoor environment (Fig. 2, [0036] “With reference to FIG. 2, the illustrated real environment is a top view showing an indoor portion 201 and an outdoor portion, which is shown outside of the boundaries of 201”).  Zweigle similarly teaches/suggests an indoor environment see Figures 1, 18-21, 23.

As to claim 3, Meier in view of Zweigle teaches/suggests the method of claim 2.
Meier further teaches/suggests the method wherein the current image information comprises a current indoor image information ([0039] “sensors 311-319 may be cameras to capture reference images at corresponding positions in the real environment 201” in further view of [0036] indoor portion 201).

As to claim 4, Meier in view of Zweigle teaches/suggests the method of claim 1.
Meier further teaches/suggests the method wherein a server receives the current image information transmitted by a mobile terminal, and extracts the visual feature in the current image information ([0030] “In other embodiments, the environment property map may be stored at a server or other computer accessed over a network”, [0114] “and the server may analyze the data”, [0115] “In another embodiment, a client device may be used to capture a current image and at least one current environment property measurement, which would then be sent from the client device to the server (either batched or one-at-a-time). The determination of a current pose for the client camera may be performed by the server or the client device. If the pose is determined by the server, it may be sent from the server to the client device according to any known technique”).

As to claim 5, Meier in view of Zweigle teaches/suggests the method of claim 4.
Meier further teaches/suggests the method wherein the coordinate values are transmitted by the server to the mobile terminal after converting the pose to the coordinate values ([0115] see 4 above).

As to claim 7, Meier in view of Zweigle teaches/suggests the method of claim 4.
Meier teaches/suggests the method further comprising:
obtaining the global grid map constructed by a laser radar ([0015] “an environment property may also represent information or a signal sent or received by the real environment or by a real object located in the real environment”, [0016] “In some embodiments, the environment signal may be ... light, or any radio, audio, light spectrum or electromagnetic signal of any kind. Moreover, many embodiments contemplate that the environment signal may be artificially generated and/or modified by human-made objects”);
obtaining the visual map constructed by a visual system ([0112] “In a sample implementation, a user may hold the client device and capture a plurality of reference images of a real environment by the client camera, while the user walks in the real environment. Further, a sensor may be attached to the client device to measure environment properties as reference environment property measurements”); and
generating the offline map database according to the global grid map and the visual map ([0112-0114] “The creation of an environment property map may be performed by the server according to any method disclosed herein. Alternatively, the environment property map may be created or augmented (e.g. updated) in cooperation between the client devices and the servers”).
Meier fails to explicitly disclose obtaining the global grid map constructed by a laser radar.  Meier does however suggest those environment properties therein, in further view of that depth information of [0046], optionally acquired in a manner such that the environmental signal may be light, light spectrum and/or electromagnetic signal(s) of any kind.
Zweigle evidences the obvious nature of obtaining the global grid map constructed by a laser radar as identified above for the case of claim 1, and that modification and corresponding motivation as provided therein similarly applies (laser range finder 31 in further view of [0087], [0043] “the 2D maps may be generated by data acquired by three-dimensional (3D) coordinate measurement devices, such as but not limited to a laser scanner, a laser tracker, a laser line probe, an image scanner or a triangulation scanner for example”, see disclosure identified above for the case of claim 1).

As to claim 11, Meier teaches/suggests the method of claim 1.
Meier teaches/suggests the method further comprising [0047] “and report an item's specific force, angular rate and potentially the magnetic field surrounding the body. IMUs may be composed from a combination of sensors, such as accelerometers, gyroscopes or magnetometers. In practicality, IMUs provide velocity, orientation or gravitational forces of an item associated with the sensor. In one example, one or more IMUs could be attached to a camera or other sensor and provide inertial measurements as discussed. The inertial measurement may be combined (e.g. associated with) image features extracted in the reference images, and camera or sensor pose may be estimated thereby”).
Meier fails to explicitly disclose the instance wherein the candidate key frame similar to the visual feature is not determined when the visual feature is matched with the key frames in  however does teach/suggest generally extrapolating coordinate values of a current image information according to velocity and angle information as identified in the disclosure above. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Meier to comprise obtaining a velocity information and an angle information of adjacent frames before and after the current image information, and extrapolating coordinate values of the current image information according to the velocity information and the angle information as taught/suggested by Meier, for either instance, wherein the candidate key frame similar to the visual feature is determined when, prior to, or after, the visual feature is matched with the key frames in the offline map database, as said velocity and angle information complements a key/reference frame and visual feature determination generally and may aid in a more accurate matching and subsequent pose and/or coordinate determination(s) based thereon with a reasonable expectation of success.

As to claim 15, this claim is the device claim corresponding to method claim 1 and is rejected accordingly.  Corresponding structure to include that processor and memory is disclosed in Meier (Fig. 9, processor 905, [0118-0121], [0119] disclosing memory 960, storage 965 etc.).

As to claim 17, this claim is the non-transitory CRM claim corresponding to method claim 1 and is rejected accordingly.  See CRM disclosure Meier [0122].
	
	As to claim 18, this claim is the offline map database construction method comprising the limitations of claim 7 as identified above, and is rejected accordingly in view of Meier as modified by Zweigle in view of that motivation as presented for the case of claim 1.  Applicant may consider the manner in which claim 18 requires the ‘enabling’ of a creation of those maps – which may be interpreted differently as compared to limitations requiring an explicit construction of said maps.  Meier [0003] “pre-constructed 3D model of the real environment (i.e. a cloud of 3D points of reference features) that is built offline”, [0005] “some embodiments involve the construction or use of an environment map, which includes environment property values ("EPVs") and positions reflecting image information as well as sensor-retrievable information”).

As to claim 21 and 22, these claims are device claims corresponding to method claims 4 and 7 respectively, and are rejected accordingly.
  

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2018/0066945) in view of Zweigle et al. (US 2019/0304150) and Stanimirovic et al. (US 2018/0268237).

As to claim 6, Meier in view of Zweigle teaches/suggests the method of claim 1.
Meier in view of Zweigle fails to explicitly disclose the method wherein the candidate key frame similar to the visual feature in the current image information is determined by a bag-of-visual-words model matching algorithm.
Stanimirovic evidences the obvious nature of an image/frame feature matching based at least in part on a bag-of-visual-words model matching algorithm ([0087] “Analogous to the previous embodiment, a similar principle can be used when image recognition or object detection algorithms rely on histograms of distinctive image features and/or descriptors such as SIFT or gravity-aligned visual feature descriptors, see references [16, 17, 18], e.g. bag of visual words algorithms (references [11] , [1]). The contribution of each separate distinctive image feature to the histogram of visual words can be weighted according to the associated probability of feature image region belongingness to unreliable objects, as defined by descriptions of unreliable object classes”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Meier in view of Zweigle such that the candidate key/reference frame/image similarity determination/matching therein further comprises using a bag-of-visual-words model matching algorithm as taught/suggested by Stanimirovic, the motivation as similarly taught/suggested therein that such an algorithm may enable a more accurate similarity/match determination as an obvious to try matching algorithm alternative with an implementation characterized by a reasonable expectation of success.


3.	Claims 8, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2018/0066945) in view of Zweigle et al. (US 2019/0304150) and Karlsson (US 2005/0182518).

As to claim 8, Meier in view of Zweigle teaches/suggests the method of claim 4.
Meier fails to teaches/suggests the method wherein obtaining the global grid map constructed by the laser radar comprises:
initializing a coordinate system of a map provided by the laser radar into a global coordinate system;
estimating a first positioning information of an environmental area scanned by the laser radar, and using the first positioning information as an input of particle filter sampling to obtain a prior distribution of particles; and
generating the particles according to the prior distribution of the particles, and

	Karlsson evidences the obvious nature of a method wherein obtaining a global grid ([0263] “The measurements from sensor C can correspond to range data, such as to infrared range measurements to the nearest object, and a given map, such as an occupancy grid”, [0059] “of the method can use data from visual sensors and from dead reckoning sensors to provide simultaneous localization and mapping (SLAM) with advantageously little or no additional cost”) map comprises:
initializing a coordinate system of a map provided by the laser radar into a global coordinate system ([0069] “the global position of the robot is represented by Cartesian (x-y) coordinates as shown in FIG. 2. It will be understood that other coordinate systems, such as polar coordinates, can also be used”, [0081] “the x-direction for this global reference frame corresponds to an axis directly in front of the robot when the robot is initialized”, [0128], [0180]);
estimating a first positioning information of an environmental area scanned by the laser radar, and using the first positioning information as an input of particle filter sampling to obtain a prior distribution of particles ([0008] “A flexible approximation of the solution is obtained by implementing the filtering method using a sequential Monte-Carlo method, such as, for example, a particle filter. The idea behind the Monte-Carlo methods, and, in particular, the particle filter, is to approximate the relevant statistical distributions by a finite number of samples, also called particles, and to update the distributions as observations are received by appropriately generating new random samples. By using a particle filter, complex nonlinear computations can often be avoided”); and
generating the particles according to the prior distribution of the particles ([0174], [0240], [0256]), and updating a particle pose and map data, according to the particle filter algorithm by merging an odometer pose transformation, to generate the global grid map ([0010] “The unknown characteristic (the characteristic to be estimated) is the pose (location and orientation) of the robot, while the observations on which the estimation is based, include dead reckoning measurements, such as wheel odometry, and observations from one or more sensors that give global measurements rather than incremental measurements, such as images from a camera, scans from a laser range finder, measurements from SONAR, IR, and LIDAR sensors, and the like”, [0090], [0102] “the SLAM module 604 maintains multiple particles or hypotheses, and each particle is associated with a pose”, [0104], [0196]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Meier in view of Zweigle to comprise those limitations of claim 8 in the generation of that global grid map of Meier in view of Zweigle, the motivation as similarly suggested therein that the use of such a particle filter sampling to obtain a prior distribution of particles allows for the avoidance of complex nonlinear computations, in further view of the manner in which an odometer type dead reckoning sensor provides global measurements complementary to incremental measurements that may serve in more accurate map generation and subsequent pose determinations based thereon (see also Karlsson [0010] disclosure and data fusion utilized in pose recovery under short time constraints).

As to claim 10, Meier in view of Zweigle and Karlsson teaches/suggests the method of claim 8.
Meier in view of Zweigle and Karlsson further teaches/suggests the method wherein construction of the global grid map by the laser radar and construction of the visual map by the visual system are performed in parallel (Zweigle [0114] “It should further be appreciated that while the method 300 is shown as a series of sequential steps, in other embodiments, some of the blocks of method 300 may be performed in parallel. Accordingly, the system 250 continuously creates a 2D map of the environment”);
the positioning method further comprises:
optimizing the coordinate values corresponding to the key frame by using loop detection (Zweigle [0114] loop back for method 300, enabling continuous map creation in further view of that modification and motivation as presented in the combination of Meier and Zweigle presented in the rejection of claim 1 above).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Meier in view of Zweigle such that the construction of those grid and visual maps is/are performed in parallel as taught/suggested by Zweigle in view of the manner in which such a construction would avoid otherwise redundant trips/movement through the indoor space in the creation of said maps and enable a more accurate association between said maps and features therein with a reasonable expectation of success.  It would have similarly been obvious before the effective filing date, to modify Meier in view of Zweigle to optimize coordinate values corresponding to key/reference frames using loop detection, the motivation as similarly taught/suggested therein that such an optimizing enables more accurate determinations made in response to subsequent comparisons involving key frame(s) and associated coordinate and pose information.

As to claim 23, this claim is the device claim corresponding to method claim 8 and is rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 9, 19-20 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN L LEMIEUX/Primary Examiner, Art Unit 2669